Name: Council Decision 2010/677/CFSP of 8Ã November 2010 repealing Common Position 98/409/CFSP concerning Sierra Leone
 Type: Decision
 Subject Matter: competition;  United Nations;  international affairs;  criminal law;  Africa
 Date Published: 2010-11-10

 10.11.2010 EN Official Journal of the European Union L 292/39 COUNCIL DECISION 2010/677/CFSP of 8 November 2010 repealing Common Position 98/409/CFSP concerning Sierra Leone THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 29 June 1998, the Council adopted Common Position 98/409/CFSP concerning Sierra Leone (1) in order to implement the measures imposed by United Nations Security Council Resolution (hereinafter UNSCR) 1171(1998). (2) On 28 January 2008, the Council adopted Common Position 2008/81/CFSP amending Common Position 98/409/CFSP (2) in order to implement the measures imposed by UNSCR 1793(2007) providing for an exemption to the measures imposed by paragraph 5 of UNSCR 1171(1998). (3) On 29 September 2010, the United Nations Security Council adopted UNSCR 1940(2010) repealing UNSCR 1171(1998). (4) Common Position 98/409/CFSP should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 Common Position 98/409/CFSP is hereby repealed. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 8 November 2010. For the Council The President M. WATHELET (1) OJ L 187, 1.7.1998, p. 1. (2) OJ L 24, 29.1.2008, p. 54.